Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification has not enabled how a region of tissue, or for that matter, how an electrical field is established using only one electrode. If no electric field is established, and no region of tissue is defined, it is not understood how the method would be enabled for the treatment of an ailment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 1-12 is/are rejected under pre-AlA 35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AlIA 35 U.S.C. 103(a) as obvious over Gliner et al. USPN 7,983,762 alone or further in view of Rise et al USPN 6,227,203.
 Gliner teaches applying electrical stimulation to a patient to treat disorders including movement disorders. The electrical stimulation includes non-invasive  transcranial stimulation (column 4 lines 15-25, column 10 lines 5-15)) to a region of tissue in the head. Gliner also teaches using drug therapy as adjunct therapy for achieving a synergistic effect (column 24, lines 35-54) for treating the ailment, as an example, a movement disorder. The drug may be injected fig 15. (702) (column 36 lines 51). The examiner considers anywhere on the entire patient to be a subregion of tissue to where the injection takes place, particularly since Applicant’s claims do not require the sub region to be a subregion of the region being electrically stimulated. Thus, the Gliner reference teaches a general injection step which can be anywhere on the body. And to that point Gliner anticipates the claim. Howeve4, to be complete, the examiner alternatively cites Rise wherein  Rise et al. to shows specific techniques of injecting treating material to the brain location desired to lower the permittivity (threshold) of the tissue and make it more prone to electrical stimulation (column 13 lines 43-58). 
	
Concerning claim 2, both Gliner and Rise treat movement disorders.

Concerning claim 3, Figure 3a of Gliner shows a bipolar DC current to be applied.

Concerning claim 4, the target tissue may be the motor cortex (column 7 lines 62 to column 8 lines 14).

Concerning claim 5, an electric field is applied between the Gliner electrodes. 

Concerning claim 6, 7, 8 the current may be pulsed (column 11, lines 25-30) and biphasic and with different pulse widths (t1 and t2)

Concerning claim 9, the electric field may be time invariant such as a constant DC pulse (column 11 lines 47-57).

Concerning claim 10, in using the term injection (column 36 lines 51), one would assume a Gliner means using a syringe. Alternatively, Rise uses a hypodermic needle and port 14 (column 4 lines 20-30).

Concerning claims 11 and 12, Gliner shows the chemical agent and the neural stimulation are provided sequentially but also  simultaneously so that that may interact to achieve the synergistic results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792